 1   Yasha Bronshteyn, Esq.
     Ginzburg & Bronshteyn, APC
 2
     11111 Santa Monica Boulevard, Suite 1840
 3   Los Angeles, CA 90025
     Tel. (310)914-3222
 4   Fax (310)914-4242
     Email: yasha@gbllp-law.com
 5
     SBN: 210248
 6

 7                               UNITED STATES DISTRICT COURT FOR THE
                                      EASTERN DISTRICT OF CALIFORNIA
 8
                                              SACRAMENTO DIVISION
 9   ---------------------------------------------------------
     ZUFFA, LLC d/b/a Ultimate Fighting
10   Championship,
                                                  Plaintiff,
11

12   -against-                                                     Civil Action No.
                                                                   2:19-CV-01323-JAM-KJN
13

14
     MARWAN JARADAH, Individually, and as officer,
15   director, shareholder and/or principal of KEVIN’S LAB,
     INC d/b/a THE LAB BAR AND GRILLE a/k/a
16   THE LAB BAR AND GRILL,
     and
17
     KEVIN’S LAB, INC d/b/a THE LAB BAR
18   AND GRILLE a/k/a THE LAB BAR AND GRILL

19                                                 Defendant
20
     -----------------------------------------------------------

21                                                ORDER OF DISMISSAL
22            The above-styled and numbered cause of action having been filed with the Court, and the
23
     plaintiffs Notice of Voluntary Dismissal dated September 5, 2019 having been considered, it is,
24
     therefore,
25

26
              ORDERED that the above matter, be dismissed with prejudice and without costs to

27   either party pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,
28
                                                                                 PRO ORD
 1

 2
     SO ORDERED this 5th day of September, 2019
 3

 4                                          /s/ John A. Mendez_________________________
                                            HON. JOHN A. MENDEZ
 5
                                            UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     PRO ORD
